DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 3, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
For examination purposes, examiner understands the claimed non-continuous signal to be a pulse.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 8, 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Diamond et al. (US 2008/0093230) in view of Robert Keim (Measuring Resistance, In Circuit and Out, 2015).

With respect to claim 1, Diamond discloses a method for determining an information on an equivalent series resistance [Par. 0034-0037], the method comprising the following steps: 
generating at least one excitation voltage signal Utarget and applying the excitation voltage to at least two measurement electrodes [Par. 0035] & [Fig. 2A];
measuring a response signal [Par. 0037] & [Fig. 2B]; 
determining a signal flank from the response signal and determining an ohmic signal portion Umeasured from one or both of shape and height of the signal flank [Par. 0035] (characterized in determining Vdrop, which is based on actual voltage of the electrode measured (see Fig. 2A; V1, V2)); and 
determining the information on the equivalent series resistance ESR from the ohmic signal portion [Par. 0035] (see formula for Rtrack).

Diamond fails to necessarily disclose wherein the is a reference resistance Rref in series with the electrodes, and that the ESR is determined according to the relation                         
                            E
                            S
                            R
                            =
                            
                                
                                    
                                        
                                            U
                                        
                                        
                                            m
                                            e
                                            a
                                            s
                                            u
                                            r
                                            e
                                            d
                                        
                                    
                                    *
                                    
                                        
                                            R
                                        
                                        
                                            r
                                            e
                                            f
                                        
                                    
                                
                                
                                    
                                        
                                            U
                                        
                                        
                                            t
                                            a
                                            r
                                            g
                                            e
                                            t
                                        
                                    
                                    -
                                    
                                        
                                            U
                                        
                                        
                                            m
                                            e
                                            a
                                            s
                                            u
                                            r
                                            e
                                            d
                                        
                                    
                                
                            
                        
                    .
	Keim discloses techniques for measuring a resistance value that includes implementing a reference resistor in an alternative embodiment and further teaches calculating the resistance according to knowledge of Ohm’s law and using the relation V/Rknown to determine a current which can be used to solve for the unknown resistance [see pg. 4-5].  Keim teaches deriving a calculation for a resistance in series with a reference resistance that includes                         
                            
                                
                                    R
                                
                                
                                    u
                                
                            
                            =
                            
                                
                                    
                                        
                                            V
                                        
                                        
                                            u
                                        
                                    
                                    *
                                    
                                        
                                            R
                                        
                                        
                                            k
                                        
                                    
                                
                                
                                    
                                        
                                            V
                                        
                                        
                                            k
                                        
                                    
                                
                            
                        
                     (see fig. on pg. 5 by combining two equations)	
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the teachings of Diamond with Keim to further include wherein the is a reference resistance Rref in series with the electrodes, and that the ESR is determined according to the relation                         
                            E
                            S
                            R
                            =
                            
                                
                                    
                                        
                                            U
                                        
                                        
                                            m
                                            e
                                            a
                                            s
                                            u
                                            r
                                            e
                                            d
                                        
                                    
                                    *
                                    
                                        
                                            R
                                        
                                        
                                            r
                                            e
                                            f
                                        
                                    
                                
                                
                                    
                                        
                                            U
                                        
                                        
                                            t
                                            a
                                            r
                                            g
                                            e
                                            t
                                        
                                    
                                    -
                                    
                                        
                                            U
                                        
                                        
                                            m
                                            e
                                            a
                                            s
                                            u
                                            r
                                            e
                                            d
                                        
                                    
                                
                            
                        
                     motivated by a desire to use a known technique to improve similar devices(methods products) in the same way (KSR).  In particular, the application of Ohm’s law V=IR and modifications to derive and solve for certain parameters (i.e. R) is known and it would have been obvious to implement alternative derivations for calculation of such parameters based on elements of design choice.  For example to modify the teachings of Diamond which use Ipre-switch with an equivalent parameter such as the voltage across a reference resistor divided by the reference resistor as taught by Keim.

With respect to claim 8, Diamond discloses an analytical device for determining a concentration of at least one analyte in body fluid [Par. 0027], wherein the analytical device comprises at least one signal generator device adapted to generate at least one excitation voltage signal Utarget [Par. 0008 & 0029], wherein the signal generator device is adapted to apply the excitation voltage signal to at least two measurement electrodes [Par. 0007 & 0019], wherein the analytical device comprises at least one measurement unit adapted to receive at least one response signal [Par. 0009 & 0030], wherein the analytical device comprises at least one evaluation device, wherein the evaluation device is adapted to determine a signal flank from the response signal and to determine an ohmic signal portion Umeasured from one or both of shape and height of the signal flank [Par. 0035] (characterized in determining Vdrop, which is based on actual voltage of the electrode measured (see Fig. 2A; V1, V2)), wherein the evaluation device is adapted to generate at least one information on an equivalent series resistance ESR from the ohmic signal portion [Par. 0035] (see formula for Rtrack).

Diamond fails to necessarily disclose wherein the analytical device comprises at least one reference resistance Rref, that is in series with the electrodes, and that the ESR is determined according to the relation                         
                            E
                            S
                            R
                            =
                            
                                
                                    
                                        
                                            U
                                        
                                        
                                            m
                                            e
                                            a
                                            s
                                            u
                                            r
                                            e
                                            d
                                        
                                    
                                    *
                                    
                                        
                                            R
                                        
                                        
                                            r
                                            e
                                            f
                                        
                                    
                                
                                
                                    
                                        
                                            U
                                        
                                        
                                            t
                                            a
                                            r
                                            g
                                            e
                                            t
                                        
                                    
                                    -
                                    
                                        
                                            U
                                        
                                        
                                            m
                                            e
                                            a
                                            s
                                            u
                                            r
                                            e
                                            d
                                        
                                    
                                
                            
                        
                    .
	Keim discloses techniques for measuring a resistance value that includes implementing a reference resistor in an alternative embodiment and further teaches calculating the resistance according to knowledge of Ohm’s law and using the relation V/Rknown to determine a current which can be used to solve for the unknown resistance [see pg. 4-5].  Keim teaches deriving a calculation for a resistance in series with a reference resistance that includes                         
                            
                                
                                    R
                                
                                
                                    u
                                
                            
                            =
                            
                                
                                    
                                        
                                            V
                                        
                                        
                                            u
                                        
                                    
                                    *
                                    
                                        
                                            R
                                        
                                        
                                            k
                                        
                                    
                                
                                
                                    
                                        
                                            V
                                        
                                        
                                            k
                                        
                                    
                                
                            
                        
                     (see fig. on pg. 5 by combining two equations)	
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the teachings of Diamond with Keim to further include wherein the analytical device comprises at least one reference resistance Rref, that is in series with the electrodes, and that the ESR is determined according to the relation                         
                            E
                            S
                            R
                            =
                            
                                
                                    
                                        
                                            U
                                        
                                        
                                            m
                                            e
                                            a
                                            s
                                            u
                                            r
                                            e
                                            d
                                        
                                    
                                    *
                                    
                                        
                                            R
                                        
                                        
                                            r
                                            e
                                            f
                                        
                                    
                                
                                
                                    
                                        
                                            U
                                        
                                        
                                            t
                                            a
                                            r
                                            g
                                            e
                                            t
                                        
                                    
                                    -
                                    
                                        
                                            U
                                        
                                        
                                            m
                                            e
                                            a
                                            s
                                            u
                                            r
                                            e
                                            d
                                        
                                    
                                
                            
                        
                     motivated by a desire to use a known technique to improve similar devices(methods products) in the same way (KSR).  In particular, the application of Ohm’s law V=IR and modifications to derive and solve for certain parameters (i.e. R) is known and it would have been obvious to implement alternative derivations for calculation of such parameters based on elements of design choice.  For example to modify the teachings of Diamond which use Ipre-switch with an equivalent parameter such as the voltage across a reference resistor divided by the reference resistor as taught by Keim.

With respect to claim 11, Diamond discloses a test element analysis system for determining a concentration of at least one analyte in body fluid [Par. 0027], comprising: 
at least one analytical device according to claim 8 [Par. 0027]; and 
at least one test element having at least one measuring zone capable of performing at least one change being characteristic for the analyte, wherein the test element comprises at least two measurement electrodes [Par. 0018].

With respect to claim 12, Diamond discloses wherein the test element is a test strip [Par. 0018].

Claim(s) 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Diamond et al. (US 2008/0093230) in view of Robert Keim (Measuring Resistance, In Circuit and Out, 2015) as applied to claim 1 above, and further in view of Bauer-Espindola et al. (US 2016/0091482).

With respect to claim 2, Diamond and Keim fail to explicitly disclose wherein the excitation voltage signal comprises a square wave signal or a sine wave signal.
Bauer-Espindola discloses a method for detecting at least one analyte that is based on applying at least one alternating electrical signal through two impedance electrodes and measuring the response signal [Par. 0093 & 0147] and wherein the applied signal may be a voltage signal that a pulsed signal and/or a sinusoidal signal and/or a combination of pulse signals and/or sinusoidal signals [Par. 0100].
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the teachings of Diamond in view of Keim with Bauer-Espindola to further include wherein the excitation voltage signal comprises a square wave signal or a sine wave signal motivated by a desire to apply a known technique to a known device(method product) ready for improvement to yield predictable results (KSR).

With respect to claim 3, Diamond and Keim fail to explicitly disclose wherein the excitation voltage signal comprises a non- continuous signal such as a pulse.
Bauer-Espindola discloses a method for detecting at least one analyte that is based on applying at least one alternating electrical signal through two impedance electrodes and measuring the response signal [Par. 0093 & 0147] and wherein the applied signal may be a voltage signal that a pulsed signal and/or a sinusoidal signal and/or a combination of pulse signals and/or sinusoidal signals [Par. 0100].
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the teachings of Diamond in view of Keim with Bauer-Espindola to further include wherein the excitation voltage signal comprises a non- continuous signal such as a pulse motivated by a desire to apply a known technique to a known device(method product) ready for improvement to yield predictable results (KSR).

Claim(s) 4-6 and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Diamond et al. (US 2008/0093230) in view of Robert Keim (Measuring Resistance, In Circuit and Out, 2015) as applied to claims 1 and 8 respectively above, and further in view of Beaty (US 2020/0025707).

With respect to claim 4, Diamond discloses a method for determining a concentration of at least one analyte in body fluid, wherein the method comprises a method for determining an information on an equivalent series resistance according to claim 1 [Par. 0027], wherein the method for determining the information on the equivalent series resistance comprises:
generating at least one excitation voltage signal Utarget and applying the excitation voltage to at least two measurement electrodes [Par. 0035] & [Fig. 2A];
measuring a response signal [Par. 0037] & [Fig. 2B]; 
determining a signal flank from the response signal and determining an ohmic signal portion Umeasured from one or both of shape and height of the signal flank [Par. 0035] (characterized in determining Vdrop, which is based on actual voltage of the electrode measured (see Fig. 2A; V1, V2)); and 
determining the information on the equivalent series resistance ESR from the ohmic signal portion [Par. 0035] (see formula for Rtrack);
wherein the method comprises at least one analyte measurement step [Par. 0002], wherein at least one current response is measured [Fig. 2B] & [Par. 0037].

Diamond and Keim fail to explicitly disclose wherein the analyte measurement step comprises that at least one complex impedance information are determined from the current response; and 
wherein the method comprises at least one correction step, wherein the complex impedance information is corrected dependent on the information on equivalent series resistance.
Beaty discloses methods for correcting effects during electrochemical analyte measurements [see abstract] that includes at least one correction step, wherein the complex impedance information is corrected dependent on the information on equivalent series resistance [Fig. 15; 1414-1416].
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the teachings of Diamond in view of Keim with Beaty to further include wherein the analyte measurement step comprises that at least one complex impedance information are determined from the current response; and wherein the method comprises at least one correction step, wherein the complex impedance information is corrected dependent on the information on equivalent series resistance motivated by a desire to apply a known technique to a known device(method product) ready for improvement to yield predictable results (KSR).
With respect to claim 5, Diamond discloses a method for compensating voltage drop through at least one measurement circuit [Par. 0011], wherein the method comprises a method for determining an information on an equivalent series resistance according to claim 1 [Par. 0034-0037], wherein the method for determining the information on the equivalent series resistance comprises:
generating at least one excitation voltage signal Utarget and applying the excitation voltage to at least two measurement electrodes [Par. 0035] & [Fig. 2A];
measuring a response signal [Par. 0037] & [Fig. 2B]; 
determining a signal flank from the response signal and determining an ohmic signal portion Umeasured from one or both of shape and height of the signal flank [Par. 0035] (characterized in determining Vdrop, which is based on actual voltage of the electrode measured (see Fig. 2A; V1, V2)); and 
determining the information on the equivalent series resistance ESR from the ohmic signal portion [Par. 0035] (see formula for Rtrack).
While Diamond teaches about correcting based on the characteristic of the signal (i.e. ESR) [Par. 0011], Diamond fails to explicitly disclose adjusting the excitation voltage signal dependent on the in- formation on the equivalent series resistance.
Beaty discloses an apparatus and methods for correcting effects during electrochemical analyte measurements [see abstract] that includes adjusting the excitation voltage signal dependent on the in- formation on the equivalent series resistance [Par. 0058] (In many cases, parasitic resistance can be compensated within a biosensor design by using voltage-sensing connections that can be used to dynamically adjust the applied potential of the measurement device to achieve the desired potential at the point of the sensing connection)
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the teachings of Diamond in view of Keim with Beaty to further include adjusting the excitation voltage signal dependent on the in- formation on the equivalent series resistance motivated by a desire to apply a known technique to a known device(method product) ready for improvement to yield predictable results (KSR).

With respect to claim 6, Diamond discloses a method for determining a concentration of at least one analyte in body fluid [Par. 0002], wherein the method comprises a method for compensating voltage drop through at least one measurement circuit according to claim 5 [Par. 0034-0037], wherein the method for compensating comprises the following steps:
generating at least one excitation voltage signal Utarget and applying the excitation voltage to at least two measurement electrodes [Par. 0035] & [Fig. 2A];
measuring a response signal [Par. 0037] & [Fig. 2B]; 
determining a signal flank from the response signal and determining an ohmic signal portion Umeasured from one or both of shape and height of the signal flank [Par. 0035] (characterized in determining Vdrop, which is based on actual voltage of the electrode measured (see Fig. 2A; V1, V2)); and 
determining the information on the equivalent series resistance ESR from the ohmic signal portion [Par. 0035] (see formula for Rtrack);
wherein the method comprises at least one analyte measurement step [Par. 0006], and wherein at least one complex impedance information is determined from the second current response [Par. 0011].
Diamond fails to disclose adjusting the excitation voltage dependent on the information on the equivalent series resistance, and the analyte measurement step includes wherein the adjusted excitation voltage is applied to the measurement electrodes, and wherein a second current response is measured, wherein at least one complex impedance information is determined from the second current response.
Beaty discloses an apparatus and methods for correcting effects during electrochemical analyte measurements [see abstract] that includes adjusting the excitation voltage signal dependent on the in- formation on the equivalent series resistance [Par. 0058] (In many cases, parasitic resistance can be compensated within a biosensor design by using voltage-sensing connections that can be used to dynamically adjust the applied potential of the measurement device to achieve the desired potential at the point of the sensing connection) Beaty further discloses the analyte measurement step includes wherein the adjusted excitation voltage is applied to the measurement electrodes, and wherein a second current response is measured, wherein at least one complex impedance information is determined from the second current response [Fig. 15] & [Par. 0137-0145].
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the teachings of Diamond in view of Keim with Beaty to further include adjusting the excitation voltage dependent on the information on the equivalent series resistance, and the analyte measurement step includes wherein the adjusted excitation voltage is applied to the measurement electrodes, and wherein a second current response is measured, wherein at least one complex impedance information is determined from the second current response motivated by a desire to apply a known technique to a known device(method product) ready for improvement to yield predictable results (KSR).

With respect to claim 9, Diamond fails to disclose wherein the analytical device further comprises at least one control device adapted to adjust the excitation voltage dependent on the information on the equivalent series resistance.
Beaty discloses an apparatus and methods for correcting effects during electrochemical analyte measurements [see abstract] that includes adjusting the excitation voltage signal dependent on the in- formation on the equivalent series resistance [Par. 0058] (In many cases, parasitic resistance can be compensated within a biosensor design by using voltage-sensing connections that can be used to dynamically adjust the applied potential of the measurement device to achieve the desired potential at the point of the sensing connection)
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the teachings of Diamond in view of Keim with Beaty to further include wherein the analytical device further comprises at least one control device adapted to adjust the excitation voltage dependent on the information on the equivalent series resistance motivated by a desire to apply a known technique to a known device(method product) ready for improvement to yield predictable results (KSR).

 With respect to claim 10, Diamond and Keim fail to explicitly disclose wherein the analytical device is adapted to operate in at least two operational modes, wherein in a first operational mode the analytical device is adapted to determine the information on the equivalent series resistance and wherein in a second operational mode the analytical device is adapted to measure the analyte concentration.
Beaty discloses an apparatus and methods for correcting effects during electrochemical analyte measurements [see abstract] that includes wherein the analytical device is adapted to operate in at least two operational modes, wherein in a first operational mode the analytical device is adapted to determine the information on the equivalent series resistance and wherein in a second operational mode the analytical device is adapted to measure the analyte concentration [Fig. 15] & [Par. 0145].
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the teachings of Diamond in view of Keim with Beaty to further include wherein in a first operational mode the analytical device is adapted to determine the information on the equivalent series resistance and wherein in a second operational mode the analytical device is adapted to measure the analyte concentration motivated by a desire use a known technique to improve similar devices(methods products) in the same way (KSR) that provides a simple manner for the device to both calibrate itself in one mode and then operate for detection and monitoring of analytes in another mode.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Diamond et al. (US 2008/0093230) in view of Beaty (US 2020/0025707).

With respect to claim 7, Diamond discloses a method for determining a concentration of at least one analyte in body fluid [Par. 0027], the method comprising: 
a) at least one step for determining an information on an equivalent series resistance [Par. 0034-0037] comprising: 
a1) generating at least one first excitation voltage signal and applying the first excitation voltage to at least two measurement electrodes [Par. 0035] & [Fig. 2A];
a2) measuring a response signal [Par. 0037] & [Fig. 2B];
a3) determining a signal flank from the response signal and determining an ohmic signal portion from one or both of shape and height of the signal flank [Par. 0035] (characterized in determining Vdrop, which is based on actual voltage of the electrode measured (see Fig. 2A; V1, V2));
a4) determining at least one information on an equivalent series resistance from the ohmic signal portion [Par. 0035] (see formula for Rtrack);
b) at least one analyte measurement step [Par. 0002] comprising: 
b1) generating at least one second excitation voltage and applying the second excitation voltage to the measurement electrodes [Par. 0037]; 
b2) measuring a second current response [Par. 0037]; 
c) at least one correction step comprising one or more of:
correcting one or both of the complex impedance information dependent on the information on the equivalent series resistance [Par. 0011].

Diamond fails to disclose that the analyte measurement step comprises b3) determining at least one complex impedance information from the second current response; and 
that the one correction step comprises adjusting the second excitation voltage dependent on the information on the equivalent series resistance.
Beaty discloses an apparatus and methods for correcting effects during electrochemical analyte measurements [see abstract] that includes adjusting the excitation voltage signal dependent on the in- formation on the equivalent series resistance [Par. 0058] (In many cases, parasitic resistance can be compensated within a biosensor design by using voltage-sensing connections that can be used to dynamically adjust the applied potential of the measurement device to achieve the desired potential at the point of the sensing connection) Beaty further discloses the analyte measurement step includes wherein the adjusted excitation voltage is applied to the measurement electrodes, and wherein a second current response is measured, wherein at least one complex impedance information is determined from the second current response [Fig. 15] & [Par. 0137-0145].
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the teachings of Diamond with Beaty to further include that the analyte measurement step comprises b3) determining at least one complex impedance information from the second current response; and that the one correction step comprises adjusting the second excitation voltage dependent on the information on the equivalent series resistance motivated by a desire that known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art(KSR).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Elder (US 2015/0091592) discloses a system for determining usability of an analytical test strip having two electrodes connected in series with a sample cell for proactively detecting error conditions of analytical test strips based on specified criteria.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERENCE E STIFTER JR whose telephone number is (571)270-7198. The examiner can normally be reached Monday-Friday 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN M. VAZQUEZ can be reached on 5712722619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERENCE E STIFTER JR/               Examiner, Art Unit 2865           


/ARLEEN M VAZQUEZ/               Supervisory Patent Examiner, Art Unit 2865  
7/6/22